Title: Enclosure III: John Browne Cutting to J. Hunt, [18 August 1790]
From: Cutting, John Brown
To: Hunt, J.


Enclosure III John Browne Cutting to J. Hunt

Sir
[18 Aug. 1790]

I entreat the favor of you to return by the bearer that memorial and those papers, which, on behalf of Purdie and other impressed American mariners, I put into your hand on the 10th instant.
I vainly flattered myself so far as to expect the indulgence of being heard five minutes by the Earl of Chatham himself in their behalf; especially as one of them is a young man well known to persons of the first consideration in his own Country, through whom the Government of it will doubtless be apprised of his present condition.
It is with much regret that I abandon the prospect of contributing to the meliorization of it, by a statement of facts to the Lords of the British Admiralty. I have the honor to be &c.
